Case 2:15-cv-01601-JAK-AS Document 339 Filed 11/21/19 Page 1 of 5 Page ID #:15972




    1 Mark Yablonovich, Esq., Cal. State Bar No. 186670
        mark@yablonovichlaw.com
    2 LAW OFFICES OF MARK YABLONOVICH
        1875 Century Park East, Suite 700
    3 Los Angeles, California 90067-2508
        Telephone: (310) 286-0246 • Fax: (310) 407-5391
    4
        Attorneys for Plaintiffs Viola Hubbs,
    5 Brandon Coleman, Tamika Williams, and the Class

    6 (Additional Counsel on Next Page)

    7

    8                          UNITED STATES DISTRICT COURT
    9                         CENTRAL DISTRICT OF CALIFORNIA
   10
        VIOLA HUBBS, BRANDON
   11 COLEMAN, TAMIKA WILLIAMS,
                                                        Case No.: 2:15-cv-01601 JAK (ASx)
        individually, and on behalf of other
   12 members of the general public
                                                        CLASS ACTION & ENFORCEMENT
                                                        ACTION UNDER THE PRIVATE
   13
        similarly situated,                             ATTORNEYS GENERAL ACT,
                                                        CALIFORNIA LABOR CODE §§ 2698
   14
                     Plaintiffs,                        ET SEQ.

   15
              vs.                                       SECOND JOINT STIPULATION
                                                        REGARDING BRIEFING
        BIG LOTS STORES, INC., an Ohio
   16 corporation; PNS STORES, INC., an
                                                        SCHEDULE RE MOTION FOR
                                                        PRELIMINARY APPROVAL OF
        Ohio corporation; and DOES 1
   17 through 10, inclusive,
                                                        CLASS ACTION SETTLEMENT

   18
                                                        [Concurrently filed with [Proposed]
                     Defendants.                        Order Granting Second Joint Stipulation
   19
                                                        Re Briefing Schedule]

   20
                                                        Pretrial conference: None
                                                        Trial date:          None
   21

   22

   23

   24

   25

   26
   27

   28

                                   SECOND JOINT STIPULATION RE BRIEFING SCHEDULE
Case 2:15-cv-01601-JAK-AS Document 339 Filed 11/21/19 Page 2 of 5 Page ID #:15973




    1 Matthew C. Helland, Cal. State Bar No. 250451
        helland@nka.com
    2 NICHOLS KASTER, LLP
        235 Montgomery Street Suite 810
    3 San Francisco, CA 94104
        Telephone: (415) 277-7235
    4 Facsimile: (415) 277-7238

    5 Paul J. Lukas (admitted pro hac vice)
        lukas@nka.com
    6 Matthew H. Morgan (admitted pro hac vice)
        morgan@nka.com
    7 NICHOLS KASTER, LLP
        80 South Eighth Street
    8 4600 IDS Center
        Minneapolis, MN 55402
    9 Telephone:     (612) 256-3200
        Facsimile: (612) 338-4878
   10
        In association with counsel for Plaintiffs
   11
        Yvette Davis, State Bar No. 165777
   12 HAIGHT, BROWN & BONESTEEL
        2050 Main Street, Suite 600
   13 Irvine, CA 92614
        Phone: 714-426-4607
   14 Fax: 714-754-0826
        Email: ydavis@hbblaw.com
   15
        Mark A. Knueve (admitted pro hac vice)
   16 Daniel J. Clark (admitted pro hac vice)
        Adam J. Rocco (admitted pro hac vice)
   17 VORYS, SATER, SEYMOUR and PEASE LLP
        52 E. Gay Street, P.O. Box 1008
   18 Columbus, Ohio 43216-1008
        Phone: 614-464-6436
   19 Fax: 614-719-4650
        Email: maknueve@vorys.com
   20          djclark@vorys.com
               ajrocco@vorys.com
   21
        Attorneys for Defendants Big Lots Stores, Inc. and PNS Stores, Inc.
   22

   23

   24

   25

   26
   27

   28
                                                     Page 1
                                 SECOND JOINT STIPULATION RE BRIEFING SCHEDULE
Case 2:15-cv-01601-JAK-AS Document 339 Filed 11/21/19 Page 3 of 5 Page ID #:15974




    1        Subject to Court approval, Defendants Big Lots Stores, Inc. and PNS Stores,
    2 Inc. (“Big Lots” or “Defendants”) and Plaintiffs Viola Hubbs, Brandon Coleman,

    3 and Tamika Williams (“Plaintiffs”) (together with Big Lots, the “Parties”), stipulate

    4 as follows:

    5        1.     On October 28, 2019 (ECF No. 338), the Court signed the Parties’ first
    6 joint stipulation to extend the deadline to file the Motion for Preliminary Approval.

    7 The Court approved the following briefing schedule on the Motion for Preliminary

    8 Approval of Class Action Settlement:

    9               a.     Motion to be filed no later than November 25, 2019;
   10               b.     Opposition, if any, to be filed by December 9, 2019;
   11               c.     Reply, if any, to be filed by December 16, 2019.
   12        2.     In the Court’s October 28, 2019, Order, it stated that “[a]bsent a
   13 showing of compelling reasons that could not reasonably have been anticipated,

   14 there will be no further extensions of these deadlines.” Although the Parties have

   15 agreed to substantially all material terms, a single unanticipated issue relating to

   16 non-monetary relief arose this week. The Parties have resolved this issue and are

   17 finalizing the language. Because of this, Plaintiffs’ Counsel need additional time to

   18 obtain signatures from all four Plaintiffs – one of whom is currently homeless – on
   19 both the long form agreement and supporting declarations that must be filed with the

   20 Motion for Preliminary Approval.

   21        3.     The Parties therefore agree to continue the briefing schedule for
   22 Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement by 10 days.

   23        4.     The Parties have conferred and agree that a hearing on the Motion is
   24 not necessary and waive oral argument.

   25        5.     The Parties hereby request that the Court issue an order setting the
   26 preliminary approval schedule as follows:
   27 //

   28 //
                                                   Page 2
                               SECOND JOINT STIPULATION RE BRIEFING SCHEDULE
Case 2:15-cv-01601-JAK-AS Document 339 Filed 11/21/19 Page 4 of 5 Page ID #:15975




    1

    2                             Event                                       Deadline/Date
    3     Last Day to file Motion for Preliminary Approval of            December 5, 2019
    4     Class Action Settlement
    5     Last Day to file any responses to the Motion                   December 19, 2019
    6     Last day to file any replies to the Motion                     December 27, 2019
    7

    8 Dated: November 21, 2019                 Respectfully submitted,
    9                                          Law Offices of Mark Yablonovich
   10
                                               /s/Mark Yablonovich
   11                                          Mark Yablonovich
                                               Attorney for Plaintiffs Viola Hubbs, Brandon
   12                                          Coleman, Tamika Williams, and the Class
   13
        Dated: November 21, 2019               Respectfully submitted,
   14
                                               Vorys, Sater, Seymour and Pease, LLP
   15

   16                                          /s/Mark Knueve
                                               Mark Knueve
   17                                          Attorney for Defendants
                                               Big Lots Stores, Inc. and PNS Stores, Inc.
   18
   19

   20

   21

   22

   23

   24

   25

   26
   27

   28
                                                  Page 3
                              SECOND JOINT STIPULATION RE BRIEFING SCHEDULE
Case 2:15-cv-01601-JAK-AS Document 339 Filed 11/21/19 Page 5 of 5 Page ID #:15976




    1                      Statement Pursuant to L.R. 5-4.3.4(a)(2)(i)
    2        All other signatories listed, and on whose behalf this filing is submitted,
    3 concur in the filing’s content and have authorized the filing.

    4
        Dated: November 21, 2019
    5                                           /s/Mark Yablonovich
    6                                           Mark Yablonovich
                                                Law Offices of Mark Yablonovich
    7
                                                Attorney for Plaintiffs Viola Hubbs, Brandon
    8                                           Coleman, Tamika Williams, and the Class
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26
   27

   28
                                                   Page 4
                               SECOND JOINT STIPULATION RE BRIEFING SCHEDULE
